                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

CRISTIAN RAMOS, M52272,                          )
                                                 )
                               Plaintiff,        )
                                                 )
vs.                                              )     Case No. 19-cv-0153-SMY
                                                 )
C/O FERNANDEZ,                                   )
C/O HAMBURGER,                                   )
JOHN DOE 1 (sergeant 3d shift),                  )
JOHN DOE 2 (C/O 3d shift),                       )
C/O DAMRON,                                      )
C/O TATE,                                        )
                                                 )
                               Defendants.       )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court for preliminary review of the Complaint filed by Plaintiff

Cristian Ramos, an inmate in the Illinois Department of Corrections who currently resides at Hill

Correctional Center (Doc. 1). Plaintiff brings this civil rights action pursuant to 42 U.S.C. § 1983

for alleged constitutional deprivations occurring while he was in custody at Pinckneyville

Correctional Center (“Pinckneyville”), including excessive force and failure to protect . He seeks

monetary damages and injunctive relief. (Doc. 1, p. 17).

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of the Complaint that

is legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations are to be liberally construed.
Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                             Complaint

       Plaintiff makes the following allegations in the Complaint: on the evening of October 28,

2018, Plaintiff was in his cell with cellmate Jermaine Perkins (Doc. 1 at 12). As correctional

officers began to make rounds to distribute medications with a prison nurse, Perkins told Plaintiff

that one of the correctional officers on duty, C/O Damron, attended grade school with him.

Plaintiff engaged in verbal banter with or towards C/O Damron about Damron’s reputation in

grade school, which apparently angered Damron. 1 C/O Damron asked Plaintiff if he would like

his medication, to which Plaintiff replied yes. C/O Damron and C/O Tate cuffed one arm tightly

through the chuck hole so that Plaintiff could take his medication and then C/O Damron

aggressively placed the second cuff. Plaintiff said nothing about the first cuff. After the second

cuff Plaintiff yelled in pain, but Damron just giggled and Tate refused assistance.

       Sergeant Dudat and Lieutenant Marade stopped by the cell shortly thereafter and threatened

Plaintiff with physical retribution if he poked fun at any more officers. Plaintiff told them that

Damron had cut him with the cuffs, but they refused assistance.

       Around 11:15pm on October 28, 2018, Plaintiff informed Correctional Officer Fernandez

that he had two cuts that required medical attention. Fernandez saw the cuts and refused to render

medical assistance. He stated that the sergeant on duty would not authorize Plaintiff to be taken

to the medical unit for the cuts because they were not bleeding profusely. Plaintiff engaged in a

verbal conflict with Fernandez during which they exchanged insults and racial slurs. When

Plaintiff stopped engaging, Fernandez walked away. He returned with Correctional Officer

Hamburger and an unknown correctional officer (John Doe 2). The officers directed Plaintiff to


1
 Plaintiff alleges “My celly and I were laughing at him making fun of him. We were saying jokes about
him and telling him there’s nothing wrong with it cause you went to the same school” (Id.).

                                                  2
quickly suit-up, so he could be escorted to the medical unit. They aggressively cuffed Plaintiff

through the chuck hole and Fernandez grabbed him aggressively by the cuffs and hair to march

him down the hall. Fernandez forced Plaintiff’s head into a door to open it. Plaintiff yelled to

protect himself, but Fernandez pulled his hair and tossed him to the ground.

        While Plaintiff lay on the ground on his side with hands cuffed behind his back, Fernandez

punched him in the nose which caused him to be dazed and tear up. Fernandez then yanked him

upwards and proceeded about 10 feet into a sergeant’s office (John Doe 1). In the office, Plaintiff

showed the sergeant his cuts and informed him that the previous shift of officers provided no

assistance. The sergeant told Plaintiff that he would not get medical care until the 4:30am medical

rounds and refused to get Plaintiff alcohol pads or other medical supplies in the interim. Plaintiff

kicked a desk out of frustration. The sergeant grabbed Plaintiff by the hair, pulled him to a chair,

yelled, spit in his face, and threatened further violence. Plaintiff was directed to return to his cell

to await the nurse and Correctional officers Fernandez and Hamburger escorted him back to his

cell.

        Plaintiff alleges that his Fourth, Ninth, and Fourteenth Amendment rights were violated

because officers “had a realistic opportunity to step forward and prevent another officer from

violating [his] constitutional rights cruel and unusual punishment through the use of excessive

force but failed to do so” (Id. at 16). In support of his Complaint, Plaintiff submitted a sworn

affidavit wherein he alleges that he timely exhausted the grievance procedure (Id at 20). Plaintiff

seeks $95,000 in compensation and transfer from Pinckneyville to another facility.

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following Counts:

        Count 1: Eighth Amendment excessive force claim against Officers Tate and Damron for
        aggressively handcuffing Plaintiff causing physical injury


                                                  3
        Count 2: Eighth Amendment failure to intervene claim against Officer Tate for failing to
        stop Damron’s behavior

        Count 3: Eighth Amendment excessive force claim against Officer Fernandez for his
        physically aggressive behavior while escorting Plaintiff about the prison

        Count 4: Eighth Amendment excessive force claim against John Doe Sergeant No. 1 for
        his physically aggressive behavior towards Plaintiff in the office

        Count 5: Eighth Amendment failure to intervene by John Doe No. 1 for failing to stop
        Fernandez’s aggressive conduct

        Count 6: Eighth Amendment failure to intervene claim against Officer Hamburger and
        John Doe 2 (unknown correctional officer) for failing to intervene in the conduct towards
        Plaintiff by Fernandez or John Doe 1.

The parties and the Court will use these designation in all future pleadings and orders unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice as

inadequately pled under the Twombly pleading standard. 2

                                              Applicable Law

        The intentional use of excessive force by prison guards against an inmate without

penological justification constitutes cruel and unusual punishment in violation of the Eighth

Amendment and is actionable under § 1983. See Wilkins v. Gaddy, 559 U.S. 34 (2010); DeWalt

v. Carter, 224 F.3d 607, 619 (7th Cir. 2000). An inmate must show that an assault occurred, and

that “it was carried out ‘maliciously and sadistically’ rather than as part of ‘a good-faith effort to

maintain or restore discipline.’” Wilkins, 559 U.S. at 40 (citing Hudson v. McMillian, 503 U.S. 1,

6 (1992)). An inmate seeking damages for the use of excessive force need not establish serious

bodily injury to make a claim, but not “every malevolent touch by a prison guard gives rise to a



2
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state acclaim upon
which relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on
its face”).

                                                       4
federal cause of action.” Wilkins, 559 U.S. at 37-38 (the question is whether force was de minimis,

not whether the injury suffered was de minimis); see also Outlaw v. Newkirk, 259 F.3d 833, 837-

38 (7th Cir. 2001).

       Under certain circumstances, “a state actor's failure to intervene renders him or her culpable

under § 1983.” Yang v. Hardin, 37 F.3d 282, 285 (7th Cir. 1994). An inmate asserting a failure

to intervene claim under § 1983 against officers who were present when the inmate's constitutional

rights were violated by a different officer must show that the officers had reason to know that

excessive force was being used, and the officers had a “realistic opportunity to intervene to prevent

the harm from occurring.” Abdullahi v. City of Madison, 324 F.3d 763, 774 (7th Cir. 2005)

(quoting Yang, 37 F.3d at 284 (7th Cir. 1994)).

                                            Discussion

                        Count 1 – Excessive Force By Damron and Tate

       Plaintiff alleges that Defendants Tate and Damron subjected him to excessive force by

handcuffing him aggressively during evening rounds to distribute medications. According to the

Complaint, Tate only participated in placing the first handcuff on Plaintiff’s and Plaintiff did not

verbalize discomfort during the first cuffing. By contrast, Plaintiff alleges that Damron placed the

second cuff tighter, which caused him to shriek in pain. Plaintiff has also presented a plausible

reason why Damron might maliciously cuff him because Plaintiff had just been verbally taunting

and teasing Damron. Plaintiff has sufficiently stated a claim for excessive force against Damron

but not against Tate. Therefore, Count 1 will be dismissed as to Tate, but will proceed as to

Damron.

                             Count 2 – Failure to Intervene By Tate

       Plaintiff alleges that he yelled in pain once the second cuff was applied, but Tate refused



                                                  5
to assist him. This is sufficient to state a failure to intervene claim against Tate under the

circumstances. Accordingly, Count 2 will proceed against Tate.

                        Count 3 – Excessive Force Against Fernandez

       Plaintiff alleges that Correctional Officer Fernandez used excessive force against him by

cuffing him aggressively, dragging him down a hall by his hair, pushing him to the floor, punching

him in the face, and handling him roughly on the walk back to the cell. The physical conduct

alleged against Fernandez, including a punch to the face, presents a viable excessive force claim.

Accordingly, Count 3 will proceed.

                        Count 4 – Excessive Force Against John Doe 1

       Plaintiff alleges that while in John Doe 1’s office, he was grabbed by his hair, pushed into

a chair, spit upon, and verbally threatened. Although Plaintiff indicates that the actions came in

response to him kicking a desk, it is not clear from the facts available that John Doe 1’s alleged

actions were necessary to restore order. Therefore, Count 4 will be allowed to proceed.

                         Count 5 – Failure to Intervene By John Doe 1

        Plaintiff alleges that Fernandez punched him in the face once ten feet from John Doe 1’s

office such that John Doe 1 had a view of the events. Plaintiff has presented no facts suggesting

that John Doe 1 should have known a punch was about to occur, or that he could have risen in time

to intervene. Accordingly, Count 5 against John Doe 1 will be dismissed.

      Count 6 – Failure to Intervene Against Defendants Hamburger and John Doe 2

       Plaintiff alleges that Correction Officers Hamburger and John Doe 2 could have intervened

in the abusive conduct by Fernandez. Specifically, he alleges that the two officers arrived at

Plaintiff’s cell and followed Fernandez to the sergeant’s (John Doe 1’s) office during which time

Fernandez grabbed him by the cuffs and hair, forced his head into a door to open it, pulled his hair



                                                 6
and tossed him to the ground, and punched him in the nose, but they did nothing to intervene.

These allegations are sufficient to allow Count 6 for failure to protect to procced against

Defendants Hamburger and John Doe 2.

                                  Request for Injunctive Relief

       In the Complaint, Plaintiff seeks an order that he be transferred to a prison other than

Pinckneyville for his personal safety. Since the date of filing, he has been moved to Hill

Correctional Center. When an inmate is transferred to another prison, his request for injunctive

relief against officials at the first prison is generally moot, unless “he can demonstrate that he is

likely to be retransferred” back to the prison. See Higgason v. Farley, 83 F.3d 807, 811 (7th Cir.

1996) (citation omitted); Maddox v. Love, 655 F.3d 709, 716 (7th Cir. 2011). Plaintiff has made

no such showing. Accordingly, Plaintiff’s request for injunctive relief is DENIED.

                                            Disposition

       IT IS ORDERED that Count 1 will proceed against C/O Damron, but it is DISMISSED

without prejudice for failure to state a claim upon which relief may be granted against C/O Tate.

       IT IS FURTHER ORDERED that Count 2 will proceed against C/O Tate.

       IT IS FURTHER ORDERED that Count 3 will proceed against C/O Fernandez.

       IT IS FURTHER ORDERED that Count 4 will proceed against C/O John Doe 1.

       IT IS FURTHER ORDERED that Count 5 is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted against C/O John Doe 1.

       IT IS FURTHER ORDERED that Count 6 will proceed against C/O Hamburger and

John Doe 2.

       The Clerk of the Court is DIRECTED to ADD the Warden of Pinckneyville Correctional

Center, SCOTT THOMPSON, in his official capacity only, for the purpose of responding to



                                                 7
discovery aimed at identifying the unknown correctional officers. Guidelines for discovery will

be set by the undersigned judge. Once the name of the unknown defendant is discovered, Plaintiff

shall file a motion to substitute the newly identified defendant in place of the generic designations

in the case caption and throughout the Complaint.

       Service shall not be made on the unknown defendants, JOHN DOE 1 Sergeant and JOHN

DOE 2 Correctional Officer, until such time as Plaintiff has identified each by name in a properly

filed motion for substitution. Plaintiff is ADVISED that it is Plaintiff’s responsibility to provide

the Court with the names and service addresses for these individuals.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendants C/O Damron, C/O

Fernandez, and C/O Hamburger: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service

of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to

mail these forms, a copy of the Complaint, and this Memorandum and Order to each defendant’s

place of employment as identified by Plaintiff. If a defendant fails to sign and return the Waiver

of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent,

the Clerk shall take appropriate steps to effect formal service on that defendant, and the Court will

require that defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       IT IS FURTHER ORDERED that, if a defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with defendant’s current work

address, or, if not known, defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.



                                                  8
       With the exception of Defendant Thompson, Defendants are ORDERED to timely file an

appropriate responsive pleading to the Complaint and shall not waive filing a reply pursuant to 42

U.S.C. Section 1997e(g).

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a United

States Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       Plaintiff’s obligation to pay the filing fee for this action was incurred at the time the action

was filed, thus the filing fee of $350.00 remains due and payable. See 28 U.S.C. § 1915(b)(1);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       IT IS SO ORDERED.

       DATED: 5/30/2019

                                                       s/ Staci M. Yandle_________
                                                       STACI M. YANDLE
                                                       United States District Judge



                                                  9
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 10
